Citation Nr: 0705878	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-30 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased initial rating for diabetes 
mellitus, type II, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veterans Appeals (VA) Regional Office (RO) that granted 
service connection and awarded a 20 percent disability rating 
for diabetes mellitus, type II, with peripheral neuropathy of 
the bilateral lower extremities, effective December 6, 2001.  


FINDING OF FACT

The veteran's service-connected diabetes mellitus is 
manifested by the need for daily insulin treatments and 
dietary restrictions, but his physical activity has not been 
clinically regulated.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for diabetes 
mellitus have not been met since December 6, 2001, the 
effective date of service connection.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2006).  When rating a  
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, in 
this case the veteran timely appealed the rating initially 
assigned for this disability on the original grant of service 
connection.  The Board must therefore consider entitlement to 
"staged ratings" for different degrees of disability in the 
relevant time periods, that is, since the original grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

A 20 percent rating is warranted for diabetes mellitus 
requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 
(2006).

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, 
Note (1) (2006).

The veteran asserts that a rating greater than 20 percent is 
warranted under DC 7913 because his diabetes mellitus is 
worse than the assigned rating provides.  Having carefully 
considered the veteran's claim in light of the record and the 
applicable law, the Board concludes that the preponderance of 
the evidence is against the claim, and the appeal will be 
denied.

The veteran was diagnosed with diabetes mellitus in 
approximately 2000.  A record of his initial diagnosis is not 
in the claims folder.  The veteran's physicians have advised 
him to follow a restricted diet for control of his diabetes 
mellitus at least as early as March 2003.  This diet consists 
of restricted calories, portion control, cholesterol counting 
and a low fat, low sugar, low salt, low carb regimen.

The veteran previously took oral hypoglycemic agents to 
control his diabetes mellitus.  In June 2003, he was 
prescribed insulin injections as part of his control regimen.  
According to an August 2003 VA examination, the veteran has 
seen his diabetic care provider every month since he started 
on insulin, but once his insulin is regulated he will return 
to his regular schedule of seeing the doctor every six 
months.  Additionally, the veteran has not had any 
ketoacidosis or hypoglycemic reactions.    

In addressing the third criterion for a higher rating, there 
is no evidence in this case that the veteran has been 
prescribed or advised to avoid strenuous occupational and 
recreational activities.  See 61 Fed. Reg. 20,440, 20,446 
(May 7, 1996) (defining "regulation of activities," as used 
by VA in DC 7913).  On examination in August 2003, the 
examiner noted that the veteran had no restrictions of his 
activities.  While the veteran has complained that the pain 
in his feet, legs, and back makes it difficult for him to 
exercise, it does not appear that he has been advised to 
limit his physical activity; indeed, physical activity has 
been encouraged.  The veteran's physician has  repeatedly 
discussed with him the importance of regular exercise, and in 
response to his complaints of pain on March 2004, the 
physician recommended water exercise or walking in small 
increments.  In order to meet a higher rating of 40 percent, 
the veteran must have been told by a physician that he should 
avoid any strenuous occupational or recreational activities.  
See 38 C.F.R. § 4.119, DC 7913.

The veteran has stated that his activities have been 
extremely limited due to his diabetes disability.  While the 
veteran attributes his low level of activity to his diabetes, 
he, as a layperson, is not competent to provide a medical 
opinion as to the severity of his diabetes disability, 
including whether he is or is not capable of, or must avoid, 
strenuous occupational and recreational activities, due to 
diabetes.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The available evidence does not indicate that the veteran has 
been prescribed or advised to avoid strenuous occupational 
and recreational activities, as is required in order to merit 
a higher rating of 40 percent.

While the veteran here has been prescribed a restricted diet 
and insulin in an effort to control his diabetes, he has not 
been prescribed limited physical activity or advised to avoid 
recreational activities.  The veteran therefore does not meet 
the criteria for a higher rating of 40 percent.  38 C.F.R. § 
4.119, DC 7913.  As the preponderance of the evidence is 
against the claim for a higher rating, the "benefit-of-the-
doubt" rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).

The Board finds that, since the effective date of service 
connection, there were no distinct periods of time during 
which the veteran's diabetes mellitus was more than 20 
percent disabling.  He is accordingly not entitled to receive 
a "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).
    
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2002 and July 
2003; and rating decisions in April 2003, June 2003, October 
2003, and January 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the June 2004 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A rating greater than 20 percent for diabetes mellitus, type 
II, is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


